                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                       )
                                                  )
                              Plaintiff,          )
                                                  )
                      v.                          )      Cause No. 1:15-cr-00001-JMS-MJD
                                                  )
  ERIC SETTLES (01),                              )
                                                  )
                             Defendant.           )

                 ORDER ADOPTING REPORT AND RECOMMENDATION

       Having reviewed Magistrate Judge Tim Baker’s Report and Recommendation dkt [62]

recommending that Eric Settles’ supervised release be revoked, pursuant to Title 18 U.S.C.

'3401(i), Rule 32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C. '3583, and

with no objections being filed, the Court APPROVES and ADOPTS Magistrate Judge Baker’s

Report and Recommendation dkt [62]. The Court finds that Mr. Settles committed Violation

Numbers 2 and 3 as alleged by the U.S. Probation Office in its Petitions for Warrant or Summons

for Offender under Supervision dkts [52 and 56]. The Court now orders that the defendant's

supervised release is therefore REVOKED, and Mr. Settles is sentenced to the custody of the

Attorney General or his designee for a period of twelve (12) months imprisonment with no

supervised release to follow. The Court recommends placement at FCI Greenville.




       Date: 5/16/2019




 Distribution:

 All ECF-registered counsel of record via email generated by the court’s ECF system
 United States Probation Office, United States Marshal
